Citation Nr: 9926838	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  93-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1992 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The requested development has been accomplished and the claim 
is now before the Board for further appellate review.  


FINDING OF FACT

Allergic rhinitis was first manifest during service.  


CONCLUSION OF LAW

Allergic rhinitis was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she developed allergic rhinitis 
between 1959 and 1961, while in service.  She stated that she 
did not have allergic rhinitis before service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress or as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (1998).  

The appellant has not claimed that her allergic rhinitis 
arose during combat.  Thus, entitlement to application of 38 
U.S.C.A. § 1154(b) is not warranted.  

The veteran's claim is well grounded.  There is a current 
diagnosis of allergic rhinitis.  Allergic rhinitis was noted 
on the report of medical history at separation.  A private 
physician has linked the veteran's current allergic rhinitis 
to service.  

I.  Background

On the report of medical history, dated June 1959, for her 
enlistment examination the veteran reported a history of eye 
trouble and chronic or frequent colds.  The enlistment 
examination report, dated June 1959, listed visual acuity as 
the only defect.  No other abnormalities were noted.  

On the report of medical history, dated May 1961, the veteran 
reported a history of hay fever.  The physician noted a 
history of allergic rhinitis in the spring and fall.  On the 
separation examination report, dated May 1961, no 
abnormalities or defects were noted.  

A private examination report, dated May 1985, provided the 
following clinical impressions: seasonal allergic rhinitis; 
associated vasomotor rhinitis (non-allergic nasal disease); 
associated eye and ear symptoms; and some associated 
occasional headaches with above.  On physical examination the 
lining of the veteran's eyelids were a little bit red and the 
inside of her nose showed some swelling and mucus secretions 
present.  The back of he throat also looked red.  The 
veteran's nasal smear revealed that some of the cells in the 
nose were eosinophiles and the private physician stated that 
went along with a history of allergy.  He wrote that 
eosinophiles were a type of white blood cell that was 
commonly associated with allergic diseases.  

The veteran's allergy skin tests were positive, particularly 
the grasses.  All of the grasses were very reactive.  The 
veteran also reacted to oak tree that pollinates in the 
spring and the fall pollinating weeds such as the ragweeds, 
pigweed, russian thistle and kochia.  The private physician 
reported that the veteran also reacted to several molds, 
aspergillus, mucor, and Penicillium.  The veteran was also 
allergic to dusts, particularly house dust, mixed feathers 
and mixed elevator grain dust.  

In a note, dated May 1992, a private physician wrote that the 
veteran continued to have acute allergic rhinitis.  The 
physician indicated that this condition affected her ability 
to function at work, disturbed her rest and caused a lot of 
stress.  

At the October 1992 RO hearing the veteran testified that she 
did not have allergic rhinitis prior to service.  She stated 
that she first had problems with rhinitis was about a month 
before separation from service.  The veteran indicated that 
she never went on sick call.  She reported that after service 
she continued to have the same type of problems.  The veteran 
asserted that the condition has been constant since service.  
However, there was a brief time in winter that it was not as 
bad, but the itching of her ears was all of the time.  

She testified that she had problems with drainage and 
sneezing and that her nose and eyes itched almost constantly.  
The veteran stated that smoke bothered her and that she had a 
severe itch in her ears and in her nose.  She also reported 
some coughing or wheezing but not a lot.  The veteran felt 
that her eczema was secondary to her hay fever, a 
manifestation of allergic rhinitis.  

In a letter dated October 1992 a private physician wrote that 
the veteran had allergic rhinitis and was seen at the 
Oklahoma City allergy clinic.  

The veteran was seen by an allergist from July 1994 to 
February 1995.  Numerous tests were done to determine her 
allergic reactions.  The assessment was rhinitis.  

At the February 1995 VA examination the veteran complained of 
post-nasal drip, sneezing and itching in her nose, that began 
about the time of her discharge from service in 1961.  
Inferior turbinates were enlarged and pale.  The middle 
turbinates were pale and hypertrophied.  The middle meatus 
showed no polyps.  There was no purulence.  The ear 
examination showed normal pinna.  Tympanic membranes were 
intact and mobile.  The oropharynx showed no lesions.

Sinus X-rays showed hypoplasia of the right frontal sinus.  
However, the sinus series were otherwise normal.  The 
impression was negative sinus series.  The diagnoses were 
allergic rhinitis to molds, trees, ragweed, grasses and house 
dust and smoke according the veteran's history and a deviated 
nasal septum, post-operative septoplasty 1983.  

At the March 1995 VA examination the veteran complained that 
strong smells, such as smoke fumes and some pollens bothered 
her nose.  She reported a septoplasty in 1983 without 
significant improvement in her symptoms.  Physical 
examination showed that the veteran's external nose was 
straight.  Nasal vestibules were clear.  She had an angulated 
ridge along the lower portion of the left side of the septum 
that was small.  The nasal airways were adequately open.  

The inferior turbinates were mildly hypertrophied and had a 
somewhat pale discoloration as did the middle turbinates.  No 
polyps were seen in the middle meatus.  There was no 
purulence.  The oropharyngeal examination showed it to be 
clear.  Ear examination showed the skin to be somewhat dry 
and scaly but the drums were intact and mobile.  The 
veteran's pinnas were normal.  

Recent sinus X-ray was normal.  The diagnoses were mildly 
deviated nasal septum, post-operative septoplasty 1983 and 
allergic rhinitis secondary to fumes and pollens.  

The examiner opined that the allergic rhinitis had no 
relationship to the veteran's service and was a systemic 
illness that would have developed no matter where she had 
been or served during those times.  The etiology of her 
rhinitis was allergic as shown from testing.  Of course 
removal from the allergic environment would be beneficial but 
that these are ubiquitous and impossible to achieve removal.  
There is no, in general, developmental defect which could be 
identified.  This is a systemic condition that occurs without 
known precipitating causes.  

In a letter date July 1996 an allergist wrote that the 
veteran did not show a response to the pneumococcal vaccine.  
This suggested a mild immunodeficiency, along with her 
allergic rhinitis.  According to the veteran's original 
records in 1994, she stated that there was no family history 
of symptoms comparable to hers.  Therefore, at that point 
there was no evidence that there was a heredity component to 
either the allergy or the immune deficiency.  

At the February 1998 VA examination the veteran complained of 
allergies specifically itching in her ears.  She stated that 
she sneezed a lot.  

The veteran's turbinates were mildly hypertrophied and 
slightly pale.  There were no polyps, no evidence of 
purulence.  

The diagnoses were allergic rhinitis, chronic otitis externa 
bilaterally and postoperative rhinoplasty, apparently in 
1980.  The examiner commented that the veteran denied any 
allergies prior to service.  She apparently did not have 
symptoms while in service.  Essentially her allergies 
developed from the time of her discharge.  It was the 
examiner's opinion that the etiology of the allergic rhinitis 
was from environmental exposure which would occur whether in 
the military or out.  He saw no service connection to her 
allergic rhinitis.  

In a letter dated, July 1998, a private physician recommended 
allergy injections for the veteran's chronic allergic 
rhinitis.  He wrote that the veteran was in to see him for 
evaluation of chronic allergic rhinitis that started while on 
active duty in the army and has continued to this date.  

II.  Analysis

38 C.F.R. § 3.380 (1998) requires a determination as to 
whether the disease of allergic etiology existed prior to 
service.  If the disease of allergic etiology existed prior 
to service then a comparative study must be made of its 
severity at enlistment and subsequently.  

The veteran testified that she did not have allergies prior 
to entering service and that they were first noted at the 
time of separation from service.  She checked yes for chronic 
or frequent colds on the report of medical history at the 
entrance examination.  However, no abnormalities were noted 
on the entrance examination report.  There is no competent 
evidence that allergic rhinitis predated service.  

For diseases of allergic etiology the determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1998).  

At time of separation from service, a medical professional 
entered a determination that the veteran had allergic 
rhinitis.  There is no basis to reject this statement from a 
physician.  Although VA examiners have commented that they 
see no connection to service, their opinion is based on a 
premise that allergies would have developed regardless of 
service.  The statement by a medical professional regarding 
the wisdom of a law or regulations is of no probative value.  
The rating schedule is rife with diseases that may become 
manifest during service and are unrelated to the incidents of 
service.

The Board is presented with a post service medical statement 
that she was being treated for the disorder which began in 
service.  The RO rejected the opinion on the basis that the 
examiner did not review the service medical records.  
However, the service records established that she had had 
allergic rhinitis.  We are unable to reject a private medical 
opinion that is supported by the service evidence.  We are 
unwilling to reject the physician summary at separation from 
service.  There is nothing in the record that establishes 
that the examiner at separation from service was incompetent.

In regard to continuity of symptoms, the appellant has 
complained of continuity.  See Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  More importantly, an examiner noted that 
the allergens are ubiquitous and it is impossible to achieve 
removal.  Thus the opinion of the examiner supports the lay 
statement regarding continuity.

Stated differently, there is competent evidence of current 
disability, there is competent inservice evidence of allergic 
rhinitis, and competent evidence of a nexus between the 
inservice and post service manifestations.  The evidence 
supports the claim and service connection for allergic 
rhinitis is warranted.


ORDER

Service connection for allergic rhinitis is granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

